Citation Nr: 0739535	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-16 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for the service-connected chronic lumbosacral strain.  

2.  Entitlement to service connection for claimed bilateral 
pes planus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1992 to 
September 1996.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
RO in August 1998 and June 1999.  

The Board remanded this case for additional development in 
October 2002 and April 2006.  

The veteran's appeal also initially included the issues of 
service connection for a claimed neck and shoulder disorder.  
This claim, however, was granted in a September 2005 rating 
decision.  



FINDINGS OF FACT

1.  The service-connected lumbosacral strain is not shown to 
have been manifested by pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
pain or to currently result in unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine or intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months or separately ratable 
neurological deficit.   

2.  The veteran is shown to have had preexisting mild pes 
planus in connection with her service entrance examination.  

3.  The medical record is clear and unmistakable in showing 
that the preexisting pes planus did not undergo an increase 
in severity beyond natural progress during the veteran's 
period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5290, 5293 (2002), Diagnostic Code 5293 (2003), 
Diagnostic Codes 5237, 5243 (2006).  

2.  The preexisting bilateral pes planus was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July 2001 and March 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate her claims.  The veteran was also 
generally informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and she was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.  

In the present case, VA provided adequate VCAA notice with 
respect to the veteran's claims after the initial decisions 
in this case.  While the notice provided was not given prior 
to the first RO adjudication of the claims, the notice was 
provided by the RO prior to the June 2007 Supplemental 
Statement of the Case, and prior to the transfer and 
certification of the veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and her 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to increased rating claims as well.  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical treatment records, multiple VA 
examinations, and statements submitted by the veteran and her 
representative in support of the claims.  The Board also 
notes that this matter has been remanded on two occasions for 
additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  


II.  Entitlement to an initial evaluation in excess of 40 
percent for the veteran's service-connected chronic 
lumbosacral strain.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
generally consider the claim pursuant to both versions during 
the course of an appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Because the veteran's claim involves the propriety of the 40 
percent evaluation dated from before September 2002, the 
Board notes that both the prior and revised Diagnostic Codes 
applicable to the veteran's back condition will be reviewed 
in connection with this claim.  Prior to analyzing, the back 
claim, the Board will quickly outline the relevant criteria 
hereinbelow.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  

A 40 percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.  

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; and 
a 40 percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief.  

A 60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 
5243 after September 2003) the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  

Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  

Under these new regulations, intervertebral disc syndrome, 
renumbered as Diagnostic Code 5243, may be evaluated under 
this new general rating formula after September 2003 or under 
the rating criteria for incapacitating episodes made 
effective September 23, 2002, as set forth hereinabove.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater 
that 30 degrees but not greater that 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater that 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar 
spine, and 

a 100 percent evaluation is warranted where there 
is unfavorable ankylosis of the entire spine. 

Here, the veteran's low back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5237.  

In an April 2006 decision, the Board granted a 40 percent 
evaluation for the veteran's back disability based on the 
following evidence.

The report of the veteran's August 2000 VA orthopedic 
examination indicated flexion was limited to 30 with pain on 
all movements.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  An earlier July 1998 
examination diagnosed radiculopathy of L-4/L-5, but an August 
2000 neurological examination was normal.  

The March 2003 VA examination revealed forward flexion to 40 
degrees, with pain on range of motion testing.  

A May 2003 private evaluation revealed the veteran's forward 
flexion was to 30 degrees; his extension and bilateral side 
bending were to 10 degrees and his tenderness on palpation of 
the midline structures even with light touch.  

The Board also noted that, in an April 2003 addendum, the 
doctor who conducted the March 2003 VA examination found that 
it was "difficult to differentiate detailed findings of 
symptomatology associated with service-connected lumbosacral 
spine strain and subsequent low back injury."  

In summary, the Board found that the objective findings of 
record were indicative of forward flexion limited to 30 
degrees and, after taking into account objective evidence of 
painful motion, severe limitation of motion.  Accordingly, a 
40 percent evaluation was awarded for the entire appellate 
period under the pre-2003 provisions of Diagnostic Code 5292.  
38 C.F.R. § 4.7.  

The Board found, however, that more development regarding the 
veteran's back was necessary and remanded the matter for an 
additional examination that took place in March 2007.  

The VA examiner indicated that the veteran's claims file had 
been reviewed.  The veteran's medical history was noted for 
the record.  Upon examination, the veteran was found to have 
no localized tenderness of the spine.  His forward flexion 
was to 60 degrees; extension was 10 degrees; right and left 
lateral flexion was 20 degrees, and rotation was 20 degrees 
to the right and left.  There was no pain in range of motion, 
no loss of motion on repeated maneuver times 3, and no motor 
weakens, or atrophy or irregular neurological deficit 
clinically.  

While the veteran reported discomfort in her lower back with 
radiation to the left lower extremity, the examiner noted 
motor power was 5/5 in hip flexion, knee extension, full 
dorsifexion and plantar flexion.  In addition, the examiner 
found no sensory deficit, no motor deficit, and no reflex 
deficit.  Sitting in supine was otherwise negative.  

The veteran was diagnosed with chronic low back pain 
syndrome, degenerative disease of the lumbar spine with 
radiculopathy but no concurrent evidence of neurological 
deficit.  He was noted to have limitation in prolonged 
standing, walking, bending, stooping and lifting heavy 
weights due to discomfort in the back.  

However, the examiner stated that there was no evidence of 
additional limitations either due to pain, weakness, fatigue, 
lack of endurance on repetitive motion, incoordination or 
flare-up.  The examiner also found no adverse impact on daily 
living or occupation.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 40 percent for the service-connected back 
disability is not warranted at any time during the course of 
the appeal.  

In order to warrant an evaluation in excess of 40 percent 
under Diagnostic Code 5293, in effect prior to September 23, 
2002, the disability must be pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  
The evidence in the claims file does not support a higher 
evaluation under these criteria.  

A maximum 60 percent evaluation is also available under 
revised Diagnostic Code 5293, effective on September 23, 2002 
(renumbered as Diagnostic Code 5243 after September 2003).  

Under this code, the higher evaluation is for application if 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  In this case, 
there is no evidence of incapacitating episodes.  In fact, 
the March 2007 examiner indicated that the veteran's 
disability did not impact on her daily living or occupation.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  Under these criteria, an evaluation in 
excess of 60 percent is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine or for 
unfavorable ankylosis that would involve the entire spine.  
There is no evidence of ankylosis of the spine in this case.  

Additionally, associated neurological abnormalities are for 
evaluation separately.  In this regard, the Board notes that 
a July 1998 examination diagnosed radiculopathy of L-4/L-5, 
but an August 2000 neurological examination was normal.  

The March 2007 examiner noted that the veteran did have 
degenerative disease of the lumbar spine with radiculopathy, 
but also found no evidence of neurological deficit.  The 
veteran was not diagnosed with a separate neurological 
disability related to her service-connected low back 
disability.  

The Board also notes here that an evaluation in excess of 40 
percent is not available under the prior Diagnostic Code 5295 
and 5292, as 40 percent is the maximum evaluation available 
under these codes.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  

In this case, the Board notes that the March 2007 examiner 
found limitation in prolonged standing, walking, bending, 
stooping and lifting heavy weights due to discomfort in the 
back.  However, the examiner stated that there was no 
evidence of additional limitations either due to pain, 
weakness, fatigue, lack of endurance on repetitive motion, 
incoordination or flare-up.  

The examiner also found no adverse impact on daily living or 
occupation.  As such, evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the examinations is not shown.  Therefore, the Board 
holds that a higher evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
disability so as to warrant assignment of a higher evaluation 
on an extraschedular basis.  

In this regard, the Board notes that there is no showing that 
the veteran's disability has resulted in marked interference 
with employment.  In addition, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  

In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


III.  Service connection for pes planus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  

A veteran who served during a period of war is presumed to be 
in sound condition when he entered into military service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  Only 
such conditions as recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  

In this case, the service medical records show that a May 
1990 report of medical examination, which was conducted for 
purposes of the veteran's enlistment in service, contains a 
notation of mild asymptomatic pes planus.  

As this condition was recorded on the veteran's enlistment 
examination report, the Board finds the pes planus condition 
existed prior to service.   See, e.g., Crowe v. Brown, 7 Vet. 
App. 238 (1994).  As a result, the presumption of soundness 
under 38 U.S.C.A. § 1111 is not for application in this case.  

However, service connection may be established for a 
preexisting injury or disease which was aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

In deciding a claim based on aggravation, the Board must 
first determine whether there has been a measured worsening 
of the disability during service, and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  

In this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not considered to be 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  

The evidence demonstrates that, in November 1995 and April 
1996, during service, the veteran was noted to have pes 
planus.  The November 1995 note indicated that the condition 
was mild.  

In May 1999, a VA examination noted that the veteran had an 
approximately five year history of intermittent pain in both 
feet primarily on walking and running.  An examination of the 
feet showed mild to moderate bilateral pes planus.  

When examined by VA in August 2000, the veteran reported 
having an eight-year history of intermittent pain in both 
feet.  On examination, mild bilateral pes planus with hallux 
valgus was noted.  

In order to determine whether the veteran's pes planus 
increased in disability during her service, the veteran was 
afforded two VA examinations.  

The first of these examinations took place in March 2003.  
The examiner indicated that the veteran's claims file had 
been reviewed.  The examiner noted the veteran's medical 
history and, after examination, diagnosed the veteran with 
flat feet of a mild to moderate degree.  In an April 2003 
addendum, the examiner opined that the veteran's flat feet 
did not worsen beyond the normal progress in service.  

Another VA examination was afforded to the veteran in March 
2007 when the claims file was noted to have been reviewed.  
The veteran reported that she started having pain in her feet 
aggravated by prolonged walking and marching while in 
service.  She indicated that no treatment or orthotics were 
given.  

At the time of the examination, she was not receiving 
orthotics or shoe inserts.  After examination of the veteran 
and her claims file, the examiner diagnosed the veteran with 
bilateral flexor pes planus.  

The VA examiner then stated that "[i]n [his] opinion, there 
[was] no evidence that the veteran's bilateral pes planus was 
worsened beyond natural progression during service.  It [was] 
less likely than not that she [had] progression of pes planus 
in service."  

In this case, the only entries in the service medical records 
show that the veteran had mild pes planus at service entry 
and in November 1996 during service.  There is no record of 
treatment for this condition in service.  

After service, the VA examinations in 1999 and 2000 recorded 
complaints of intermittent foot pain related walking and 
running.  The former found mild to moderate pes planus, and 
the latter noted mild changes. 

More recently, based on a comprehensive review of the record 
and examination of the veteran, two VA examiners have 
specifically opined that the bilateral pes planus had not 
worsened beyond the natural progression n service.  In March 
2007, the latter found no evidence to support a finding of 
progression during service.  

Based on the foregoing, the Board finds that the medical 
record is obvious or manifest in showing that preexisting pes 
planus did not undergo an increase in severity beyond natural 
progress during service.  Therefore, the Board determines 
that the veteran's preexisting pes planus was not aggravated 
by service.  



ORDER

An evaluation in excess of 40 percent for the service-
connected lumbosacral strain is denied.  

Service connection for bilateral pes planus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


